EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormF-3 of our report dated October 31, 2014 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in Prana Biotechnology Limited's Annual Report on Form 20-F for the year ended June 30, 2014.We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers Melbourne, Australia October 31, 2014
